DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-2, 4-10, 12-13 and 15-17 are rejected herein.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/2022 has been entered.
 
Affidavit
	The affidavit of 9/16/2022 has been fully considered. Applicant Fardin’s  time, experience and education in these matters is appreciated.
Applicant admits that no information is disclosed in Kunst regarding the viscosity and solubility of the pea protein isolate, and therefore they speculate what protein is used by Kunst.  This is a matters of opinion that is appreciated, however, no factual evidence, therefore the Examiner’s position stands.   However, in view of Applicant’s continued request for the withdraw Kunst, please see the new ground of rejection provided above, in view of customer service.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and all claims dependent on it, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites between 0.5 and 2 wt% of free amino acids, however support for free amino acids by wt% in this amount cannot be found, therefore this is new matter because the pending Specification only discloses: free amino acids by wt% in the specific amounts of 0.77 and 1.85 (see pg. 32 as submitted).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-10, 12-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (9,066,537).

Independent claim 1
Hoffman teaches methods of making nutritional formulations comprising pea protein (i.e. isolate pea protein, i.e. isolates) (ab.).

Free amino acids
Hoffman teaches the pea protein comprises free amino acids (4, 12+), including from zero up to 5 wt% free amino acids (see Pea Protein section, including 5, 37+), which anticipates the claim of between 0.5 and 2 wt% free amino acids. 



Degree of hydrolysis
Hoffman teaches the pea protein comprises a degree of hydrolysis (DH) of 10% or lower (see Pea Protein section, including 5, 37+), which anticipates the claim of between 5 and 10%.

Total protein
Hoffman teaches the pea protein mixture comprises a total protein content of up to 80 wt% (ab.), which provides a reasonable expectation of success in the protein content when calculated as N x 6.25 or more, having at least 80 wt%.
As for the amount of protein being by dry product, Hoffman teaches the pea protein may have any form, including powdered (4, 46+).

Properties/functionality
It would be reasonable to expect that a similar compositions have similar properties, or function similarly when used under certain conditions, including: 
a viscosity at 20°C: 
from 11 to 18 X10-3 Pa.s. at a shear rate of 10 s1, 
from 9 to 16x10-3 Pa.s. at a shear rate of 40 s-1, and 
from 8 to 16x 10-3 Pa.s. at a shear rate of 600 s11; and
a solubility: 
from 30 to 40% in pH zones from 4 to 5, and 
from 40 to 70% in pH zones from 6 to 8, as claimed.  

Further, Hoffman teaches the viscosity is low (see Nutritional Composition section), wherein  the viscosity is lower than 500 mPas, measured at 20°C at a shear rate of 100 s-1 (see Viscosity), which further provides one of skill with a reasonable expectation of success that the similar composition has a similar viscosity.

Intended use
It would be reasonable to expect that a similar composition has similar intended uses, including: for fermented milk products, cream, iced dessert, coffee whitener or cheese, as claimed.
Further, Hoffman teaches said composition is suitable for nutritional compositions (see the Summary).

Dependent claims
As for claim 2, it would be reasonable to expect that a similar compositions have similar properties, including: wherein the pea protein isolate has a digestibility expressed according to the Coefficient of Digestive Use (CDU) of between 93.5 and 95%, as claimed.  

As for claim 4, it would be reasonable to expect that a similar compositions have similar properties, or function similarly when used under certain conditions, including: wherein the pea protein isolate is presented, according to the SYMPHID test, as a protein of "rapid viscosity", reflecting rapid duodenal assimilation of the constituent amino acids of said isolate, as claimed.

As for claim 5, Hoffman teaches the product made is pasteurized ((see 2nd para. of the Nutritional Composition section).  Further,  the claims are toward a composition, wherein the determination of patentability is based solely on the claimed product itself. In this case the method steps only distinguish that the product is pasteurized, therefore the pasteurization process parameters makes no distinction over the modified teaching above, including: wherein the pea protein isolate has been pasteurized at a temperature of between 130°C and 150°C for a time from about 1 second to about 30 seconds before being dried by atomization.  

As for claim 6, Hoffman teaches the use of 5 to 60 wt% of the pea protein (5, 58+), which encompasses the claim of 0.1-10% by weight of the nutritional formulation.

As for claim 7, Hoffman teaches the use of 20 to 75 wt% of the pea protein, which encompasses: 20-30%, 40-50% and 50-60%, 60-70% and 70-80% by weight of the total protein in the nutritional formulation.

As for claim 8, Hoffman teaches the use of at least one milk protein (4, 37+).  




As for claim 9, Hoffman teaches the formulation is in powder form (4, 46+) and the milk/dairy protein is used in amounts of 20 to 75 wt% of total protein (see Dairy Protein section), which anticipates and encompasses and overlaps the claimed range of at least 10% by weight relative to the total weight of protein.  

As for claim 10, Hoffman teaches the use of encompassing amounts of pea protein, as discussed above.
It would be reasonable to expect that similar composition have similar intended uses, including: that the pea protein is used in amounts of: 
between 0.1 and 100 wt% of total protein for the intended use of a fermented milk product wherein the fermented milk product is yoghurt ; 
between 0.1 and 100 wt% of total protein for the intended use of dairy creams, iced desserts or sorbets; and 
between 50 and 100 wt% of total protein for the for the intended use of coffee whiteners, as claimed.  

As for claim 12, it would be reasonable to expect that similar composition have similar intended uses, including wherein the fermented milk product is a yoghurt, as claimed.  




As for claim 13, Hoffman teaches the use of the pea protein in amounts of 5 to 60 wt% (5, 58+), which encompasses 0.5-6 wt% of the nutritional formulation, as claimed.

As for claim 15, it would be reasonable to expect that similar composition have similar intended uses, including wherein the cream is a dessert cream, or a dairy cream, as claimed.  

As for claim 16, it would be reasonable to expect that similar composition have similar intended uses, including wherein the iced dessert is a sorbet, as claimed.  

As for claim 17, Hoffman teaches the pea protein comprises a degree of hydrolysis (DH) of 10% or lower (see Pea Protein section, including 5, 37+), which anticipates the claim of wherein the pea protein isolate has a degree of hydrolysis (DH) of between 6 and 8%.  








Double Patenting
Claim 1 is provisionally rejected on the ground of statutory double patenting as being unpatentable over claim 1 of copending Application No. 16/070,311 (reference application). 
Although the claims at issue present the exact same composition wherein the pending claim differs only in the claim of its intended use.
This is a provisional statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of statutory double patenting as being unpatentable over claim 1 of copending Application No. 16/689,239 (reference application). 
Although the claims at issue present the exact same composition wherein the pending claim differs only in the claim of its intended use.
This is a provisional statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
It is asserted, that Claim 1 and all dependent claims were rejected under 35 U.S.C. 112(b) as allegedly failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The amendments to claims 1 and 10 render these rejections moot. Consequently, reconsideration and withdrawal of the Section 112(b) rejection is respectfully requested. 
In response, it has long been suggested that Applicant cite support for all amendments.  In this case, no support is found for the claim of the free amino acids having the scope of the range claimed in wt% (as in claim 1), therefore please see the new matter rejecting above.
As for claim 10, the new matter rejection is not reissued herein, based on claim amendments.

It is asserted, that a declaration was filed on January 18, 2022. This January 18, 2022 declaration describes an experiment which reproduced example 2 of Kunst (US 2004/0131744 Al).  The declaration shows that the pea protein hydrolysate of example 2 of Kunst is different from the pea isolate in the nutritional formulation according to the presently claimed invention. In particular, the January 18, 2022 declaration shows that the pea hydrolysate of Kunst had different properties related to solubility as compared to the isolate according to the present invention, the pea hydrolysate of Kunst being substantially more soluble than the pea isolate of the invention. 
This was expected by the Applicant, and indeed could be expected by the person skilled in the art, since the process disclosed in example 2 of Kunst includes a process step which removes insoluble components: "Residual intact protein and insoluble components were removed via centrifugation" Thus, even without having reproduced example 2 of Kunst, one can conclude that the hydrolysate of Kunst is soluble and does not have a solubility at pH = 4 of 30-40% and at pH = 7 of 40-70%, as recited in pending claim 1. 
The Examiner makes several allegations and objections and indicates that example 2 of Kunst has not been properly reproduced and that a proper comparison is thus not possible. The Examiner finds the experiment described in the January 18, 2022 declaration non-persuasive. 
Regarding the Examiner's observation that certain process parameters have not been exactly reproduced, such as the presence or absence of pH control during hydrolysis, Applicant respectfully submits that even though this was not explicitly stated in the January 18, 2022 declaration, example 2 of Kunst has been reproduced as described by Kunst. In particular, the Applicant when drafting the January 18, 2022 declaration expected that it would be implicit that the pH was not controlled in the same way as described in example 2 of Kunst. 
Notwithstanding this, Applicant presently attaches a new declaration, indicating further details regarding the process parameters. 
The Applicant reiterates however that example 2 as described by Kunst lacks certain process details, such as parameters related to the centrifugation step. However, since the aim of Kunst is to remove insoluble components, Applicant submits that any centrifugation that allows one to achieve this goal would be adequate and in accordance with Kunst. 
Regarding the Examiner's allegation that the starting material used in the experiment described in the January 18, 2022 declaration is not proven to be the same as the isolate used in example 2 of Kunst; the Applicant has used a protein isolate "Nutralys®", whereas Kunst used a protein isolate 'from Cosucra". Applicant provides a table (Table 9.3) of comparison between these 2 pea protein isolates below (taken from the handbook of proteins, 2011, edited by G.O. Phillips and P.A. Williams). 
The last 2 columns of Table 9.3 show that the 2 products are comparable in amino-acid composition and also in terms of functional properties such as digestibility (even though not all amino-acids are indicated for Pisane®). 
In addition, in the attached new declaration, an analysis of Pisane product is disclosed, indicating that this Cosucra product also has a similar degree of hydrolysis and Protein content N6.25 as compared to the Nutralys material that was used by the Applicant. 
It follows that the experiment described in the new declaration provides a sufficient comparison to example 2 of Kunst. 




    PNG
    media_image1.png
    697
    691
    media_image1.png
    Greyscale
 
Applicant however notes that the statement by Kunst that the pea protein isolate used was "from Cosucra" is vague. Cosucra commercializes several isolates, and it is not clear which of those was effectively used by Kunst. 
  	However, in view of other work published by Kunst, it is assumed that the product Pisane® of the above table has been used. 
Kunst further does not provide information in the description regarding the isolates that could be used. Kunst therefore appears to provide insufficient disclosure regarding adequate isolates, and it can therefore be concluded that any pea isolates, including Nutralys® could be used. 
Applicant has shown that the use of Nutralys® in the process of Kunst leads to a hydrolysate having different properties, in terms of solubility, as the isolates included in the nutritional composition according to pending claim 1. 
In view of the above, the outstanding rejections should be withdrawn in view of Applicant's arguments of record. 
In response, the table above and Applicant’s affidavits all speculate what protein is used by Kunst, therefore although Applicant’s opinion is appreciated, since as admitted, no information is disclosed in Kunst regarding the viscosity and solubility of the pea protein isolate, the Examiner’s position stands.  
However, in view of Applicant’s continued request for the withdraw Kunst, please see the new ground of rejection provided above, in view of customer service.
Since Kunst is no longer applied as the sole reference all other arguments toward this reference are moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793